Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION		
This is a response to the application filed on 8/12/2020.
Claims 1-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 1, the limitation “the battery blocks of the plurality of battery blocks of the battery pack are arranged in parallel” is not clearly supported by the disclosure”
battery blocks of the battery pack (310) are arranged in [[parallel]] series”, not parallel. Thus, the claim limitation has no support.
Claims 2-23 are rejected because they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear that “a target voltage range” on line 7 is the same or different from “a target voltage range” on line 9. If they are the same then "said' or "the" must be used accordingly.  If they are not the same, then “first” and “second” should be inserted accordingly for clarification and the claim need to amend to clarify and to define the difference.
Claims 2-23 are rejected because they depend from claim 1.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph because, the limitation “the battery blocks of the plurality of battery blocks of the battery pack are arranged in parallel” is contradicting the disclosure.
	Applicant specification (US pub. 2022/0041077), specifies in:
	Paragraph [28]: “each of the battery blocks 305 of the battery pack 310 are arranged in series, as is shown in FIG. 3”; and 
	Paragraph [32]: “battery packs 310 may be made up of a number of battery blocks 305 in series”
the battery blocks of the plurality of battery blocks of the battery pack are arranged in parallel”, in claim 1, is contradicting to Applicant disclosure, thus indefinite.
Claims 2-23 are rejected because they depend from claim 1.

Claim 2 is rejected because “the target voltage output” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Froelich (US 2021/0152105), INSOFAR THE LIMITATIONS ARE UNDERSTTOOD
Regarding claims 1-2, the prior art discloses:
An electrical system for an electric vehicle (title) with a tandem axle (par 113), comprising: 
A battery pack comprising a plurality of battery blocks, each battery block of the plurality of battery blocks comprising one or more batteries, wherein the one or more batteries of each of the plurality of battery blocks are arranged in series (battery cells in series (par 23, 87)), and see 112 rejection above); 
A motor controller (in fig 1, 4-5, 8) coupled via electric components with the battery pack to receive power from the battery pack (fig 4-5, 8) within a target voltage range (see one or more of par 7, 11, 14, 23, 46, 48, 53, 64, 77-78, 128-130, 136); 
A motor (in fig 1, 4-5, 8) coupled via electric components with the motor controller and with the battery pack (see fig 4-5, 8) to receive power from the battery pack within a target voltage range; and 
The axle coupled with a motor (see fig 4-5, 8), wherein the axle is driven by the motor or the motor is configured as part of the axle to drive the wheels (see fig 4-5, 8 and related text).
(Claims 3-4) wherein a number of the one or more batteries of each of the battery blocks is based on the target voltage output of the battery pack (see at least par 87-88, 96, 138);
wherein the target voltage output is determined so as not to exceed a voltage threshold (by controlling voltage, voltage control (par 7, 11, 14, 48, 53, 64, 128, 136), by arrange battery cassettes/cells to achieve desired voltage (par 23));
Wherein the voltage threshold is based on a safety risk to an operator or maintenance personnel of the electric vehicle (exchange/maintenance battery cassettes (abstract, par 22), safety cassettes (par 29), temperature/thermal/explosion risk (par 92, 118), auto disconnect for safety in case of damage (par 116), excess power (par 131), shutdown in case of battery short/thermal overload, safety override (par 139, 159)).
(Claims 5-6) wherein a number of the one or more batteries of each of the battery blocks is based on the target amperage of the electrical system (torque-current (par 16, 21-22, 49, 51, 53, 76-79);
a motor controller coupled with the battery pack and the motor, wherein the motor controller controls an output power for the motor (fig 1, 4-5, 8).
(Claim 7) wherein the motor controller receives a throttle input from an operator of the electric vehicle or from an autonomous controller of the electric vehicle, and wherein the output power for the motor is based on the throttle input (fig 1, 4-6, 8, par 122) accelerator is actuated by hand or foot of driver to initiate/accelerate electrical power to the motors (par 122, fig 16, 8)).

(Claim 9) A plurality of battery packs coupled with a plurality of motors, wherein each battery pack of the plurality of battery packs is coupled with one or more of the plurality of motors, and wherein each of the plurality of motors is coupled with one or more components to drive the axle (fig 1-5, 8-9)
(Claims 10-11) one or more high amp contactors switchably coupled with the battery pack (switching/actuation circuit/ current, IC transistor switching (par 3, 48, 69-71, 84, 86, 122)), the high amp contactor being operable to connect and to disconnect the switchable coupling with the battery pack (par 3, 48, 69-71, 84, 86, 122);
wherein the high amp contactor is operable based on an input received from an operator of the electric vehicle or from a controller of the electric vehicle (par 3, 48, 69-71, 84, 86, 122)), the high amp contactor being operable to connect and to disconnect the switchable coupling with the battery pack (par 3, 48, 69-71, 84, 86, 122).
(Claim 12-13) a battery management system, wherein the battery management system is coupled with the battery pack and balances a capacity between each battery block of the plurality of battery blocks based on a voltage, temperature, amperage, a state of charge, or a combination thereof, for each battery block (voltage control, battery controller controlling voltage, temperature (par 11, 124, 128, 130, 136, 147, fig 8))
(Claims 14-15) a battery charger, wherein the battery charger is coupled with the battery pack and is operable to recharge one or more battery blocks of the plurality of battery blocks (par 97, 111); wherein the battery charger blocks (par 97, 111); recharges each of the battery blocks based on a respective capacity of each of the battery blocks.
(Claims 16-19) a transmission, a gear reducer, or both, coupled with the motor and the axle, the transmission, the gear reducer, or both, regulating one or more of a power, a torque, and a speed to the axle (fig 1-6, 8);
wherein the axle is a rear axle of the electric vehicle (fig 1, 4-6);
wherein the axle is a front axle of the electric vehicle (fig 1, 4-5).
wherein the axle is a tandem axle (par 113)
(Claims 20-22) wherein the target voltage range is less than or equal to 125 volts (par 87)

wherein the target voltage range is less than or equal to 250 volts (par 87, 128, 136).
(Claim 23) wherein the electric vehicle is an electric tractor, the electric tractor being coupleable to a tractor trailer or an electric trailer (this limitation is simply an intended use. For Applicant information, the prior art includes intended use in par 45)

Claims 1, 12-13, 17-19 and 23 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Shively (US 2021/0107483) INSOFAR THE LIMITATIONS ARE UNDERSTTOOD
(Regarding claims 1-2, the prior art discloses:
An electrical system for an electric vehicle (EV in par 140) with a tandem axle (par 60), comprising: 
A battery pack (260 in fig 10, 16) comprising a plurality of battery blocks, each battery block of the plurality of battery blocks comprising one or more batteries, wherein the one or more batteries of each of the plurality of battery blocks are arranged in series, and wherein the battery blocks of the plurality of battery blocks of the battery pack are arranged in parallel (see 112 rejection above  and see prior art par 54: battery pack 260 includes a set of two or more batteries (two or more batteries are interpreted as two or more battery block/module/units) in a series or parallel arrangement depending on electrical needs); 
A motor controller (510 in fig 16) coupled via electric components with the battery pack (260) to receive power from the battery pack within a target voltage range (par 73, 81, 84, 94, 112, BMS in fig 16 manages the battery); 

A motor (236 in fig 16) coupled via electric components with the motor controller and with the battery pack to receive power from the battery pack within a target voltage range; and the axle coupled with a motor (fig 10), wherein the axle is driven by the motor or the motor is configured as part of the axle to drive the wheels (fig 10, 11, 16, 18, 22-26).  
(Claims 12-13) a battery management system (BMS in fig 16), wherein the battery management system is coupled with the battery pack (260) and balances a capacity between each battery block of the plurality of battery blocks; 
wherein the battery management system balances the capacity between each battery block based on a voltage, temperature, amperage, a state of charge, or a combination thereof, for each battery block (par 81, 83-87, 93-100)

wherein the axle is a front axle of the electric vehicle (fig 10, 22-26);
wherein the axle is a tandem axle (par 60).
 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851